DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1 and 10, as persuasively argued by Applicant on pages 8 — 9 of their 11/05/2021 response.

Regarding claim 1 “A domain name resolution method based on a plurality of availability zones (AZ), comprising: 
receiving, by a domain name system (DNS), a domain name resolution request from a client, wherein the domain name resolution request comprises a domain name of a to-be- accessed resource, the domain name corresponds to a plurality of AZs, and each of the plurality of AZs is capable of providing the to-be-accessed resource; 
determining, by the DNS, a status of each of the plurality of AZs, wherein the status comprises a service available state or a service unavailable state; 
determining, by the DNS from the plurality of AZs, a first AZ in the service available state, wherein the first AZ is determined based on a weighted sum of multiple factors including at least  two of: distances between the client and each of the plurality of AZs in the service available state, a priority of the client, or loads of each of the plurality of AZs in the service available state; and 
sending, by the DNS, an internet protocol (IP) address of the first AZ to the client.”

Regarding claim 10 “A domain name resolution apparatus based on a plurality of availability zones (AZ), comprising a communications interface configured to receive a domain name resolution request from a client, wherein the domain name resolution request comprises a domain name of a to- be-accessed resource, the domain name corresponds to the plurality of AZs, and each of the plurality of AZs is capable of providing the to-be-accessed resource; and 
a processor coupled to the communication interface and configured to: 
determine a status of each of the plurality of AZs, wherein the status comprises a service available state or a service unavailable state, and 
determine, from the plurality of AZs, a first AZ in a service available state, wherein the first AZ is determined based on a weighted sum of multiple factors including at least two of distances between the client and each of the plurality of AZs in the service available state, a priority of the client, or loads of each of the plurality of AZs in the service available state; 
wherein: 
the communications interface is further configured to send an internet protocol (IP) address of the first AZ to the client.”

Kapoor (US 2003/0037143) discloses a method for providing IP addresses with a DNS for multiple web servers of an Internet host.  Each web server of an Internet host is assigned a relative weight based on the individual processing power of the particular web server.  A DNS returns IP addresses for the web servers such that the total number of times that each IP address of the web server is returned is proportional to the relative weight of each server relative to the total weight of all the servers (see paragraphs [0029]-[0030]). Kapoor discloses a DNS returns IP addresses of web servers to client request based on a condition which is proportional to a relative weight of each server relative to the total weight of all the servers.  However, Kapoor fails to disclose the DNS relies on multiple factors to return an IP address of a server as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raja et al. (US 8,255,528 B2) teach systems and methods for GSLB spillover
Hanif et al. (US 2017/0090787) teach storage site selection in a multi-target environment using weights
Alicherry et al. (US 2013/0031559) teach method for assignment of virtual resources within a cloud environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459